Reinstated; Motion Granted; Order filed December 23, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00427-CR
                                   ____________

                       NARJES MODARRESI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1260243

                                     ORDER

      On December 18, 2014, this court abated this appeal and requested that the
trial court conduct a hearing to determine the reason for the failure to file
appellant’s brief. Appellant’s counsel, Vivian R. King, filed a motion for extension
of time to file appellant’s brief, which contained a reasonable explanation for the
late brief. Accordingly, we order the appeal REINSTATED. We GRANT
appellant’s request for an extension of time to file appellant’s brief to January 30,
2015, with a notation that no further extensions of time will be granted absent
exceptional circumstances.

      The request for the trial court to conduct a hearing to determine the reason
for the failure to file a brief is WITHDRAWN.



                                 PER CURIAM